DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 11/30/2022. In particular, claim 1 has been amended to recite specific anions and new claims 14-21 have been added. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 112
The 112 rejections previously presented are withdrawn in view of the amendments made.
Claim Rejections - 35 USC § 103
Claim(s) 1-7, 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 2009/0176915).
Yan teaches a process where a gel is formed by polymerizing MMA and ethylene glycol dimethacrylate (a crosslinker) using AIBN (a thermal initiator) in an aqueous propanol system and in the presence of ‘a-BF4’ (¶ 170) an ionic liquid surfactant having the structure:  
    PNG
    media_image1.png
    54
    335
    media_image1.png
    Greyscale
(¶ 146). This ionic liquid has an imidazolium based cation and a tetrafluoroborate anion. Yan teaches suitable anions include NCS- (¶ 102) which reads on the claimed thiocyanate anion of claim 1.
Fig. 9 illustrates the resulting gels are freestanding. As they contain the ionic liquid, the gels are ion gels. The ionic liquid a-BF4 has an alkyl group having 12 carbon atoms. The mixture undergoes thermally initiated polymerization to form a gel material (¶ 170). Yan teaches the gels are formed from polymerizing bicontinuous microemulsions (¶ 117) which result in a percolation structure. Yan teaches that reactive ionic liquid surfactants can be used in the compositions which include 
    PNG
    media_image2.png
    77
    344
    media_image2.png
    Greyscale
  (claims 40-47) which falls in the scope of claims 2, 7, 15 and 18. Yan teaches the gels can be used in electrolytes (¶ 84, 110). Yan teaches the imidazolium cation includes 
    PNG
    media_image3.png
    50
    334
    media_image3.png
    Greyscale
 (¶ 93) which differs from the claimed imidazolium cation in claim 14 by a single -CH2- group. It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to expect similar beneficial results with compounds having only additional –CH2– groups. Case laws holds that homologs (compounds differing regularly by the successive addition of the same chemical group, e.g,. by –CH2– groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Yan does not explicitly recite the crosslinking agent is added before the initiator. However, it would have been obvious to one of ordinary skill in the art to add the crosslinker before the initiator in order to ensure complete mixing of the crosslinker before any polymerization occurs.
Yan does not explicitly provide an example having both a crosslinker (EGDMA) and a reactive ionic liquid. However, it would have been obvious to one of ordinary skill in the art to use both the crosslinker and the reactive ionic liquid because Yan teaches using each (¶ 43, 104) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Yan does not explicitly recite that the amount of reactive ionic liquid surfactant improves the mechanical strength. However, this is a statement of intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, the same reactive ionic liquids are being added as claimed, such as 
    PNG
    media_image2.png
    77
    344
    media_image2.png
    Greyscale
 which does not result in a structural difference between the claimed invention and the prior art.
Allowable Subject Matter
Claims 12-13 are allowed.
Claim 12 recites a method comprising mixing 1-tetradecyl-3-methylimidazolium chloride, 6-hexanediol diacrylate, 1-butanol, 1-octene, adding 2-hydroxy-2-methylpropiophenone and curing with UV curing to form a freestanding ion gel.
Relevant prior art includes Yan (US 2009/0176915), Washiro, Polymer 45 (2004) pg. 1577-1582, and Gin (US 2008/0029735).
Yan does not teach mixing 1-tetradecyl-3-methylimidazolium chloride, 6-hexanediol diacrylate, 1-butanol, 1-octene, adding 2-hydroxy-2-methylpropiophenone and curing with UV curing to form a freestanding ion gel.
Washiro teaches conductive films based on polymerizable ionic liquids where ionic liquids having acryloyl groups are polymerized with crosslinkers such as diethylene glycol dimethacrylate (pg. 1578). Washiro fails to teach a freestanding ion gel is formed from a bicontinuous microemulsion. Washiro fails to teach octene or butanol are present.
Gin teaches bicontinous cubic phases based on crosslinkable ionic liquid imidazolium salts (abstract). Gin teaches the polymerizable ionic liquid surfactants are polymerized by photopolymerization (¶ 88). Gin fails to teach mixing 1-tetradecyl-3-methylimidazolium chloride, 6-hexanediol diacrylate, 1-butanol, 1-octene, adding 2-hydroxy-2-methylpropiophenone.
Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive.
Applicant argues that Yan fails to disclose every claimed feature, specifically the anions of claim 1. This is not persuasive as Yan teaches a number of anions, including NCS- (¶ 102) which reads on the claimed thiocyanate anion of claim 1.
Regarding claim 14, Yan teaches he imidazolium cation includes 
    PNG
    media_image3.png
    50
    334
    media_image3.png
    Greyscale
 (¶ 93) which differs from the claimed 1-methyl-3-(undec-10-enyl)-imidazolium cation in claim 14 by a single -CH2- group. Compounds which differ by only a single -CH2- group are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. 
It is noted that claim 14 does not recite a specific anion. Claim 16, which depends from claim 14 recites a number of anions which include tetrafluoroborate and thiocyanate, both of which are taught by Yan.
Applicant argues that a genus will only anticipate a species where it is so limited that a person of ordinary skill in the art is able to at once envisage each member of the class. This is not persuasive because an anticipation rejection is not presented and the ‘at once envisage’ position is not presented in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764